DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Application
Claims 1-3,5-11, and 13-20 have been examined in this application. 
Status of Claims      
            This action is in reply to the interview on 01/26/2021, and the amendments and remarks filed on February 10th 2021.
            Claims 1-3,5-11, and 13-20 are currently pending and have been examined.

                Response to Arguments
With respect to the rejection made under 35 U.S.C. 101,  the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
            On page 8, Applicant states, “claim 1 is not directed to an abstract idea. The category of organizing human activity includes the following: 1) fundamental economic principles or practices (including hedging, insurance, mitigating risk); 2) commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and 3) 
            The Applicant further states on pages 8-9, that “claim 1 would still be directed to  patent eligible subject matter because the additional features of claim 1 serve to integrate the recited judicial exception into a practical application of the exception”. Wherein Applicant additionally states, “training a machine learning model is not possible using pen/paper or the human mind alone. It is clear that claims 1,11, and 18 fundamentally require a computing device for implementation, as one focus of claim 1 is on training and utilization of machine learning models (which is not possible without the computing device) to implement a content recommendation engine. Thus even if claims 1,11, and 18 recite an abstract idea, they are directed to a practical application (utilizing machine learning models for intelligent content recommendation).” The Examiner respectfully disagrees, that the aforementioned claim features, specifically training a machine learning model, do not integrate the exception into a practical application. The mere utilization of a computing device to carry out said steps does not integrate the abstract idea into a practical application. Furthermore, as stated in the previous rejection, the concept of determining characteristics based upon a user’s visual features, and providing a product recommendation based upon the characteristics further represents a mental process/ a process that can be carried out with pen paper. The utilization of a machine learning model in order to determine and provide such a product recommendation, is still capable of being carried out with pen and paper. All machine learning models utilize input data in order to generate some form of prediction, 
            The Applicant states on page 9, that “a claim reciting a judicial exception is not directed to the judicial exception if an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field”. Applicant additionally states, “The above recited features of claim 1 effect an improvement in the functioning of a computer, or an improvement to other technology or technical field (digital content analysis and recommendation) and show that any abstract idea allegedly recited in claims 1,11, and 18 improve the function of a computer, technology, or technological field.  The Examiner respectfully disagrees that the additional elements reflects an improvement in the functioning of a computer or an improvement to other technology or a technical field. The current claim set merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea) while the additional elements do no 

With respect to the rejection made under 35 U.S.C 103, the Applicant’s arguments have been fully considered, and in combination with the amendments and discussion had in the previous interview are persuasive, as the current claim set has been identified as reciting allowable subject matter over the prior art. Therefore, the claims 1-3,5-11, and 13-20 are rejected under 35 U.S.C. 101 but would be allowable if this rejection could be overcome.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3,5-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-3, and 5-10 are directed to a method, which is a process; Claims 11,13-17 are directed to a product recommendation system; Claims 18-20 are directed to a non-transitory computer readable storage medium, which is directed to an article of manufacturer. Therefore claims 1-3,5-11, and 13-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1-3,5-11, and 13-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
bolded limitations:
receiving image data associated with one or more images of a user, demographic data of the user, and user interaction data of the user;
computing a plurality of visual features of the one or more images from the image data; 
determining , by a processing device, a style characteristic of the one or more images based on the plurality of visual features using a first machine learning model;
determining a demographic characteristic based on the demographic data of the user and determining a user engagement parameter based on the user interaction data of the user, wherein the demographic characteristics are generated by applying a noise filter to survey data;
combining, by the processing device, the style characteristic, the demographic characteristic, and the user engagement parameter to generate a combined featured set
training an initial  machine learning model using training data comprising, visual image feature information, and user feedback information of a plurality of other users, the second model mapping the combined feature set to one or more user preferences, wherein the training data is provided as an input to an initial model and the initial model is updated during training to generate a second machine learning model;
determining using the second machine learning model, a recommendation of a product based on the user preference; 
and providing the recommendation to a user device associated with the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of a system which computes visual features from visual data, determines various characteristics based upon the visual features, and determining a recommendation of a product based on user preferences and then providing the recommendation to a user.  This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because utilizing visual data associated with a user to determine and provide a recommendation is a commercial interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 1 recites an abstract idea. Furthermore, this concept of determining characteristics based upon visual features, in order to provide a product recommendation based upon said information further 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements (as listed in bold below).
determining, by a processing device, a style characteristic of the one or more images based on the plurality of visual features using a first machine learning model; 
combining, by the processing device, the style characteristic, the demographic characteristic, and the user engagement parameter to generate a combined featured set
training an initial machine learning model using training data comprising, visual image feature information, and user feedback information of a plurality of other users, the second model mapping the combined feature set to one or more user preferences, wherein the training data is provided as an input to an initial model and the initial model is updated during training to generate a second machine learning model;
determining using the second machine learning model a recommendation of a product based on the user preference; 
and providing the recommendation to a user device associated with the user.
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 1 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 11,13, and 15-17 as well as 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Allowable Subject Matter
The claims 1-3,5-11, and 13-20 are rejected under 35 U.S.C. 101 but would be allowable if this rejection could be overcome.  
The following is a statement of reasons for the indication of allowable subject matter over the prior art:
The claims, as provided in the amendments and discussed in the remarks filed on February 10th 2021 are allowable over the prior art. The current claim set is still rejected under 35 U.S.C. 101.  The most pertinent prior art of record includes Lai et al. Lai generally discloses a system which collects images and textual content from social media posts associated with the user, these images and textual content are collected and analyzed in order to identify traits of the user to carry out marketing or advertising strategies. The system may analyze the image data to extract one or more images features to predict personality traits of the user. The system also utilizes an image processing module to generate a set of extracted feature data. Lai additionally discloses determining a user’s inferred needs, by using the feature extractor data with a machine learning module, where the features are mapped to known traits. The extracted features for sample image and textual content are found via the feature extractor and provided to the prediction system. The system of Lai may use the output from the prediction system to provide market intelligence and targeted marketing campaigns. 

Cai et al generally discloses an online system that utilizes multiple trained models using deep learning based on user information. Cai leverages user information such as demographic information, gender, age, preferences and location. The system also employs a machine learning module which trains models via image and text analysis using features based on training data. The system may retrain the models using features based on the updated training data. 
However, Lai, MacLaurin, Cai nor any of the cited references teach, suggest, or otherwise render obvious the amended claim set, specifically the utilization of demographic information, visual image feature information, and user feedback information as training data to train an initial machine learning model. The initial model is updated during training to generate a second machine learning model. The second machine learning model maps a combined feature set to one or more user preferences, where the second model determines a recommendation of a product based on the user 
Accordingly, claims 1-3,5-11, and 13-20  taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 11 and 18 recite similar subject matter to claim 1, and are also deemed to be allowable over the cited prior art. Claims 2-3,5-10, as well as claims 13,15-17, and claims  19-20 depend from claims 1,11, and 18  respectively. Therefore, the dependent claims are also indicated as containing allowable subject matter. 
The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	“An Introduction to Machine Learning” by Lisa Tagliaferri. Tagliaferri generally discloses a discussion on various applications of machine learning techniques. Supervised learning provides for examples inputs that are labeled with their desired purpose, in order for the algorithm to learn by comparing the actual output with the taught outputs to find errors, and modify the model. Models may be fed images with labels, where the algorithm may be trained on this data, where the labeled image may then be identified as the correct label. Additionally various machine learning approaches are discussed, specifically k nearest neighbor, decision tree learning, where a model is set up to predict the value of a target based on input variables.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JASON B WARREN/           Examiner, Art Unit 3625                                                                                                                                                                                             

/ALLISON G WOOD/           Primary Examiner, Art Unit 3625